Per Curiam:

The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment of the Court of Appeals for the Sixth Circuit is vacated and the case is remanded for consideration in light of Yates v. United States, 354 U. S. 298; Schneiderman v. United States, 354 U. S. 298; and Richmond v. United States, 354 U. S. 298.
Mr. Justice Clark dissents for the reasons given in his dissenting opinion in Yates v. United States; Schneiderman v. United States; and Richmond v. United States, supra.